UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-2653 Dreyfus Bond Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 11/30/2013 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Municipal Bond Fund November 30, 2013 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments99.9% Rate (%) Date Amount ($) Value ($) Alabama1.7% Jefferson County, Senior Lien Sewer Revenue Warrants (Insured; Assured Guaranty Municipal Corp.) 0/6.60 10/1/42 20,000,000 a 10,820,200 Jefferson County, Limited Obligation School Warrants 5.25 1/1/20 15,000,000 14,934,450 Alaska.8% Alaska Energy Authority, Power Revenue (Bradley Lake Hydroelectric Project) (Insured; Assured Guaranty Municipal Corp.) 6.00 7/1/17 5,730,000 6,712,122 Northern Tobacco Securitization Corporation of Alaska, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/46 6,850,000 4,665,946 Arizona1.7% Mohave County Industrial Development Authority, Correctional Facilities Contract Revenue (Mohave Prison, LLC Expansion Project) 8.00 5/1/25 9,000,000 10,420,560 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 6,750,000 5,667,840 Pima County Industrial Development Authority, IDR (Tucson Electric Power Company Project) 5.75 9/1/29 4,815,000 4,899,214 Pima County Industrial Development Authority, IDR (Tucson Electric Power Company Project) 5.25 10/1/40 4,185,000 4,147,209 California15.0% Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 5.00 4/1/28 5,000,000 5,503,000 California, GO (Various Purpose) 5.63 4/1/25 3,500,000 4,001,935 California, GO (Various Purpose) 5.75 4/1/31 18,325,000 20,429,443 California, GO (Various Purpose) 6.50 4/1/33 15,000,000 17,832,150 California, GO (Various Purpose) 6.00 11/1/35 14,000,000 16,123,660 California Department of Veterans Affairs, Home Purchase Revenue 5.00 12/1/42 8,000,000 8,013,200 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.00 12/1/27 7,850,000 8,746,313 California Educational Facilities Authority, Revenue (University of Southern California) 5.25 10/1/38 4,000,000 4,270,720 California State Public Works Board, LR (Various Capital Projects) 5.00 11/1/38 2,500,000 2,503,775 California Statewide Communities Development Authority, Revenue (Inland Regional Center Project) 5.38 12/1/37 10,325,000 10,376,625 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.00 4/1/42 5,525,000 5,479,143 California Statewide Communities Development Authority, Revenue (Sutter Health) 5.50 8/15/26 5,000,000 5,596,850 Chula Vista, IDR (San Diego Gas and Electric Company) 5.50 12/1/21 11,725,000 12,203,732 Chula Vista, IDR (San Diego Gas and Electric Company) 5.88 2/15/34 5,000,000 5,560,700 Coast Community College District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 8/1/29 15,000,000 15,809,100 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 4,970,000 4,160,387 Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.00 5/15/33 5,000,000 5,144,200 Los Angeles Department of Water and Power, Power System Revenue 5.00 7/1/20 6,450,000 7,751,417 Los Angeles Unified School District, GO 5.00 7/1/21 11,000,000 13,087,140 Modesto Irrigation District, Electric System Revenue 5.00 7/1/21 3,515,000 4,109,808 Sacramento County, Airport System Senior Revenue 5.75 7/1/39 10,260,000 11,347,355 San Diego County Regional Airport Authority, Senior Airport Revenue 5.00 7/1/43 6,000,000 5,845,980 San Francisco City and County Airport Commission, Second Series Revenue (San Francisco International Airport) (Issue 34E) (Insured; Assured Guaranty Municipal Corp.) 5.75 5/1/22 7,000,000 7,951,510 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue 5.50 11/1/30 13,555,000 15,174,822 University of California Regents, Medical Center Pooled Revenue 5.00 5/15/43 5,000,000 5,063,850 Colorado2.4% City and County of Denver, Airport System Subordinate Revenue 5.50 11/15/27 6,000,000 6,457,320 City and County of Denver, Airport System Subordinate Revenue 5.25 11/15/43 6,000,000 6,036,840 Colorado Health Facilities Authority, Revenue (Sisters of Charity of Leavenworth Health System) 5.25 1/1/25 4,000,000 4,351,040 Colorado Springs, Utilities System Revenue 5.00 11/15/23 2,955,000 3,391,631 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 9/1/20 6,740,000 b 5,276,409 University of Colorado Hospital Authority, Revenue 5.00 11/15/37 4,000,000 4,002,200 University of Colorado Regents, University Enterprise Revenue 5.25 6/1/36 5,000,000 5,351,600 Delaware.5% Delaware Transportation Authority, Transportation System Senior Revenue 5.00 7/1/26 6,245,000 6,861,257 Florida7.1% Broward County, Port Facilities Revenue 5.00 9/1/22 6,000,000 6,531,180 Broward County School Board, COP (Master Lease Purchase Agreement) 5.00 7/1/17 5,000,000 5,651,400 Citizens Property Insurance Corporation, Coastal Account Senior Secured Revenue 5.00 6/1/20 7,000,000 7,956,550 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 5.25 6/1/17 10,000,000 11,342,100 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 5.50 6/1/17 6,000,000 6,856,500 Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/22 8,000,000 8,907,440 Florida Housing Finance Corporation, Homeowner Mortgage Revenue (Collateralized: FHLMC, FNMA and GNMA) 5.10 7/1/31 2,130,000 2,133,323 Florida Municipal Power Agency, Revenue (Saint Lucie Project) 5.00 10/1/20 5,185,000 6,015,326 Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) (Prerefunded) 5.25 11/15/16 265,000 c 301,385 Miami-Dade County, Aviation Revenue (Miami International Airport) 5.38 10/1/35 5,000,000 5,199,550 Miami-Dade County, Seaport Revenue 5.50 10/1/42 3,500,000 3,639,965 Miami-Dade County, Water and Sewer System Revenue 5.00 10/1/34 5,000,000 5,142,500 Miami-Dade County, Water and Sewer System Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 10/1/26 5,000,000 5,465,600 Orlando-Orange County Expressway Authority, Revenue 5.00 7/1/35 7,000,000 7,169,330 Orlando-Orange County Expressway Authority, Revenue 5.00 7/1/35 6,000,000 6,198,240 Pinellas County Health Facilities Authority, Health System Revenue (BayCare Health System Issue) (Insured; National Public Finance Guarantee Corp.) 0.20 11/15/23 5,275,000 d 5,019,690 Saint Johns County Industrial Development Authority, Revenue (Presbyterian Retirement Communities Project) 5.88 8/1/40 5,000,000 5,124,100 Tampa Bay Water Regional Water Supply Authority, Utility System Improvement Revenue (Insured; National Public Finance Guarantee Corp.) 6.00 10/1/29 5,000,000 6,095,150 Georgia3.1% Atlanta, Water and Wastewater Revenue 6.00 11/1/26 10,000,000 11,767,400 Atlanta, Water and Wastewater Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 11/1/34 3,500,000 3,646,090 DeKalb County, Water and Sewerage Revenue 5.25 10/1/25 8,590,000 9,932,531 Municipal Electric Authority of Georgia, GO (Project One Subordinated Bonds) 5.75 1/1/20 5,000,000 5,761,200 Municipal Electric Authority of Georgia, GO (Project One Subordinated Bonds) 5.00 1/1/21 9,705,000 11,169,970 Thomasville Hospital Authority, RAC (John D. Archbold Memorial Hospital, Inc. Project) 5.13 11/1/30 3,500,000 3,573,430 Idaho.5% Power County Industrial Development Corporation, SWDR (FMC Corporation Project) 6.45 8/1/32 7,625,000 7,631,024 Illinois9.2% Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) (Insured; AMBAC) 5.00 1/1/19 5,175,000 5,558,261 Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) (Insured; National Public Finance Guarantee Corp.) 5.25 1/1/23 21,370,000 22,715,669 Chicago, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/18 10,000,000 10,738,400 Chicago Board of Education, Unlimited Tax GO (Dedicated Revenues) 5.25 12/1/25 15,000,000 15,130,050 Illinois, GO 5.00 4/1/23 8,500,000 8,983,565 Illinois, GO 5.00 8/1/24 4,550,000 4,710,206 Illinois, GO 5.50 7/1/38 6,000,000 6,008,520 Illinois Finance Authority, Revenue (Advocate Health Care Network) 5.00 6/1/29 9,500,000 9,953,910 Illinois Finance Authority, Revenue (Advocate Health Care Network) 5.00 6/1/30 10,305,000 10,675,671 Illinois Finance Authority, Revenue (Central DuPage Health) 5.50 11/1/39 3,500,000 3,679,690 Illinois Finance Authority, Revenue (Rehabilitation Institute of Chicago) 6.00 7/1/43 3,250,000 3,380,715 Illinois Finance Authority, Revenue (Sherman Health Systems) 5.50 8/1/37 2,500,000 2,583,150 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) 5.00 6/15/42 13,090,000 13,180,190 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.00 6/1/16 7,275,000 7,967,362 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.50 6/1/23 5,500,000 6,045,380 University of Illinois Board of Trustees, Auxiliary Facilities System Revenue 5.00 4/1/27 5,000,000 5,388,250 Iowa1.1% Iowa Finance Authority, Healthcare Revenue (Genesis Health System) 5.00 7/1/25 5,910,000 6,359,574 Iowa Finance Authority, Midwestern Disaster Area Revenue (Iowa Fertilizer Company Project) 5.50 12/1/22 10,000,000 9,443,400 Kansas1.2% Kansas Development Finance Authority, Revenue (Lifespace Communities, Inc.) 5.00 5/15/30 5,000,000 4,958,400 Wyandotte County Kansas City Unified Government, Utility System Revenue (Insured; AMBAC) 5.60 9/1/23 12,010,000 13,038,656 Kentucky1.0% Louisville/Jefferson County Metro Government, Health System Revenue (Norton Healthcare, Inc.) 5.75 10/1/42 6,000,000 6,132,900 Mount Sterling, LR (Kentucky League of Cities Funding Trust Program) 6.10 3/1/18 7,955,000 8,836,175 Louisiana2.5% Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.75 11/1/32 2,000,000 2,126,440 Louisiana Public Facilities Authority, Revenue (CHRISTUS Health Obligated Group) 6.00 7/1/29 6,500,000 6,965,140 New Orleans Aviation Board, Gulf Opportunity Zone Customer Facility Charge Revenue (Consolidated Rental Car Project) 6.25 1/1/30 5,000,000 5,544,700 Tobacco Settlement Financing Corporation of Louisiana, Tobacco Settlement Asset-Backed Bonds 5.50 5/15/28 13,425,000 13,975,693 Tobacco Settlement Financing Corporation of Louisiana, Tobacco Settlement Asset-Backed Bonds 5.25 5/15/35 9,000,000 8,829,450 Maine.4% Maine Health and Higher Educational Facilities Authority, Revenue (MaineGeneral Medical Center Issue) 7.50 7/1/32 5,000,000 5,505,850 Maryland.2% Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.75 6/1/35 2,500,000 2,528,750 Massachusetts6.8% JPMorgan Chase Putters/Drivers Trust (Series 4328) (Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue) 5.00 5/15/21 20,000,000 e,f 21,015,000 Massachusetts, GO (Consolidated Loan) (Insured; Assured Guaranty Municipal Corp.) 5.25 8/1/24 12,000,000 13,677,000 Massachusetts, GO (Insured; Assured Guaranty Municipal Corp.) 5.25 9/1/23 10,000,000 12,072,000 Massachusetts Department of Transportation, Metropolitan Highway System Senior Revenue 5.00 1/1/27 11,000,000 11,674,300 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 6.25 1/1/27 5,000,000 5,511,450 Massachusetts Educational Financing Authority, Education Loan Revenue (Issue K) 5.25 7/1/29 6,705,000 6,510,220 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 5.00 10/1/30 3,000,000 3,150,300 Massachusetts Housing Finance Agency, Housing Revenue 5.30 6/1/49 5,940,000 5,953,127 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 8/15/30 7,325,000 7,993,992 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 10/15/35 5,000,000 5,293,200 University of Massachusetts Building Authority, Revenue (Insured; AMBAC) 5.00 11/1/17 7,540,000 8,207,969 Michigan4.2% Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7.00 7/1/27 8,000,000 8,431,520 Detroit, Water Supply System Senior Lien Revenue 5.00 7/1/31 5,000,000 4,562,350 Detroit, Water Supply System Senior Lien Revenue 5.25 7/1/41 1,870,000 1,712,415 Detroit Water and Sewerage Department, Senior Lien Sewage Disposal System Revenue 5.25 7/1/39 4,630,000 4,248,534 Kent Hospital Finance Authority, Revenue (Spectrum Health System) 5.50 11/15/25 7,710,000 8,689,093 Michigan Building Authority, Revenue (Facilities Program) 5.00 10/15/24 2,500,000 2,699,625 Michigan Finance Authority, Unemployment Obligation Assessment Revenue 5.00 7/1/21 10,000,000 11,300,700 Michigan Hospital Finance Authority, HR (Henry Ford Health System) 5.63 11/15/29 5,000,000 5,147,600 Michigan Hospital Finance Authority, Revenue (McLaren Health Care) 5.63 5/15/28 4,575,000 5,041,559 Michigan Strategic Fund, LOR (The Dow Chemical Company Project) 6.25 6/1/14 6,500,000 6,652,880 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 4,405,000 4,067,973 Missouri.6% Kansas City, General Improvement Airport Revenue 5.00 9/1/22 8,380,000 9,220,765 New Jersey3.8% Camden County Improvement Authority, Health Care Redevelopment Project Revenue (The Cooper Health System Obligated Group Issue) 5.25 2/15/20 9,505,000 9,677,706 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.00 6/15/28 2,250,000 2,267,055 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.75 9/1/23 7,400,000 8,581,558 New Jersey Health Care Facilities Financing Authority, Revenue (Virtua Health Issue) 5.00 7/1/28 3,000,000 3,169,050 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue (Insured; Assured Guaranty Corp.) 6.13 6/1/30 10,000,000 10,502,200 New Jersey Transportation Trust Fund Authority (Transportation System) 5.75 6/15/18 7,750,000 9,212,270 New Jersey Turnpike Authority, Turnpike Revenue 5.00 1/1/24 5,000,000 5,654,250 New Jersey Turnpike Authority, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 0.13 1/1/30 7,500,000 d 6,675,000 New York11.9% Austin Trust (Series 1107) (Port Authority of New York and New Jersey, Consolidated Bonds, 151st Series) 6.00 9/15/28 25,000,000 e,f 27,610,000 Long Island Power Authority, Electric System General Revenue 6.00 5/1/33 9,000,000 10,136,970 Metropolitan Transportation Authority, State Service Contract Revenue 5.75 1/1/18 17,025,000 20,099,204 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/31 8,250,000 8,438,760 New York City, GO 5.00 10/1/36 11,505,000 11,973,253 New York City Health and Hospitals Corporation, Health System Revenue 5.00 2/15/25 14,625,000 15,651,821 New York City Industrial Development Agency, Senior Airport Facilities Revenue (Transportation Infrastructure Properties, LLC Obligated Group) 5.00 7/1/21 6,150,000 6,369,617 New York City Industrial Development Agency, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 8.00 8/1/28 7,450,000 8,137,486 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/34 7,500,000 7,924,125 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 2/1/35 15,055,000 15,917,501 New York Liberty Development Corporation, Liberty Revenue (4 World Trade Center Project) 5.00 11/15/31 5,000,000 5,220,050 New York State Dormitory Authority, Revenue (New York University) (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/27 9,500,000 11,398,955 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.13 12/1/29 5,000,000 5,018,100 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.25 12/1/37 6,500,000 6,420,440 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/20 6,775,000 7,957,915 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/23 6,430,000 7,469,602 North Carolina.9% Wake County Industrial Facilities and Pollution Control Financing Authority, PCR (Carolina Power and Light Company Project) (Insured; AMBAC) 0.11 10/1/22 14,000,000 d 13,090,000 Ohio.9% Butler County, Hospital Facilities Revenue (UC Health) 5.50 11/1/40 5,000,000 5,052,750 Ohio Higher Educational Facility Commission, HR (Cleveland Clinic Health System Obligated Group) 5.00 1/1/38 5,000,000 5,086,300 Ohio Turnpike and Infrastructure Commission, Junior Lien Turnpike Revenue (Infrastructure Projects) 5.25 2/15/39 3,000,000 3,140,280 Pennsylvania1.9% Allegheny County Port Authority, Special Transportation Revenue 5.25 3/1/22 5,000,000 5,694,850 Geisinger Authority, Health System Revenue (Geisinger Health System) 5.25 6/1/39 11,750,000 12,025,890 Pennsylvania Turnpike Commission, Turnpike Revenue 5.00 12/1/24 5,000,000 5,427,950 Philadelphia School District, GO 5.25 9/1/23 5,000,000 5,518,900 South Carolina3.5% Columbia, Waterworks and Sewer System Revenue 5.00 2/1/36 8,000,000 8,427,760 Greenville County School District, Installment Purchase Revenue (Building Equity Sooner for Tomorrow) 5.00 12/1/23 10,000,000 11,071,500 Piedmont Municipal Power Agency, Electric Revenue 5.00 1/1/20 5,340,000 6,164,549 South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.00 12/1/36 10,000,000 10,251,900 South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.13 12/1/43 16,000,000 16,298,560 Tennessee.5% Chattanooga Health Educational and Housing Board, Revenue (Catholic Health Initiatives) 5.25 1/1/40 1,500,000 1,500,465 Johnson City Health and Educational Facilities Board, HR (Mountain States Health Alliance) 6.00 7/1/38 5,000,000 5,270,300 Texas5.5% Brownsville, Utilities System Revenue 5.00 9/1/28 5,000,000 5,366,850 Dallas and Fort Worth, Joint Improvement Revenue (Dallas/Fort Worth International Airport) 5.00 11/1/42 11,500,000 10,926,725 Dallas-Fort Worth International Airport Facility Improvement Corporation, Revenue (Learjet Inc. Project) 6.15 1/1/16 5,865,000 5,785,236 Harris County Cultural Education Facilities Finance Corporation, HR (Texas Children's Hospital Project) 5.25 10/1/29 4,000,000 4,343,480 Harris County Health Facilities Development Corporation, HR (Memorial Hermann Healthcare System) (Prerefunded) 7.25 12/1/18 7,000,000 c 9,045,820 Houston Community College System, Limited Tax GO 5.00 2/15/29 4,000,000 4,428,880 Love Field Airport Modernization Corporation, Special Facilities Revenue (Southwest Airlines Company - Love Field Modernization Program Project) 5.00 11/1/28 4,450,000 4,371,814 Lower Colorado River Authority, Transmission Contract Revenue (Lower Colorado River Authority Transmission Services Corporation Project) 5.00 5/15/31 7,895,000 8,196,273 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Corp.) 5.75 1/1/40 5,000,000 5,343,750 North Texas Tollway Authority, Second Tier System Revenue 5.75 1/1/38 10,000,000 10,488,300 San Antonio, Electric and Gas Systems Junior Lien Revenue 5.00 2/1/43 9,275,000 9,640,992 Texas Transportation Commission, Central Texas Turnpike System First Tier Revenue 5.00 8/15/41 3,530,000 3,487,993 Utah.2% Metropolitan Water District of Salt Lake and Sandy, Water Revenue Project Bonds 5.00 7/1/37 3,000,000 3,147,180 Virginia1.2% Danville Industrial Development Authority, HR (Danville Regional Medical Center) (Insured; AMBAC) 5.25 10/1/28 1,500,000 1,803,870 Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 5.50 6/1/15 7,020,000 c 7,407,083 Virginia Housing Development Authority, Commonwealth Mortgage Revenue 5.00 10/1/26 8,250,000 8,437,770 Washington2.9% Energy Northwest, Electric Revenue (Columbia Generating Station) 5.00 7/1/23 10,060,000 11,054,230 Seattle, Drainage and Wastewater Improvement Revenue 5.00 9/1/27 5,000,000 5,542,250 Seattle, Municipal Light and Power Improvement Revenue 5.00 6/1/23 6,790,000 7,868,252 Seattle, Municipal Light and Power Improvement Revenue 5.00 7/1/26 5,000,000 5,669,600 Washington Health Care Facilities Authority, Revenue (Providence Health and Services) 5.00 10/1/42 12,375,000 12,336,637 West Virginia.6% West Virginia School Building Authority, Capital Improvement Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/18 5,500,000 6,200,040 West Virginia State Building Commission, Subordinate LR (West Virginia Regional Jail and Correctional Facility Authority) (Insured; AMBAC) 5.38 7/1/21 2,505,000 2,710,635 Wisconsin1.2% Wisconsin Health and Educational Facilities Authority, Revenue (Ascension Health Alliance Senior Credit Group) (Morgan Stanley Municipal Trust Program Residual Series 3337) 5.00 11/15/43 10,000,000 e,f 9,923,000 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 5.50 4/15/29 5,000,000 5,177,550 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 5.25 4/15/35 3,000,000 3,005,310 U.S. Related4.9% Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 5.25 7/1/29 4,820,000 3,513,298 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 5.75 7/1/37 11,930,000 8,772,964 Puerto Rico Commonwealth, Public Improvement GO 5.00 7/1/16 5,000,000 4,655,700 Puerto Rico Commonwealth, Public Improvement GO 6.00 7/1/39 5,000,000 3,707,800 Puerto Rico Commonwealth, Public Improvement GO 6.50 7/1/40 5,000,000 3,934,400 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/29 3,650,000 2,594,456 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/32 4,965,000 3,517,305 Puerto Rico Electric Power Authority, Power Revenue 6.75 7/1/36 7,500,000 6,171,300 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 10,000,000 7,019,000 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/40 5,000,000 3,502,650 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 0.00 7/1/36 23,400,000 b 3,995,550 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 5,000,000 3,783,050 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.38 8/1/39 5,000,000 4,223,600 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 16,500,000 13,320,450 Total Long-Term Municipal Investments (cost $1,443,664,737) Short-Term Municipal Coupon Maturity Principal Investments1.5% Rate (%) Date Amount ($) Value ($) Massachusetts.4% Massachusetts Health and Educational Facilities Authority, Revenue (Baystate Medical Center Issue) (LOC; Wells Fargo Bank) 0.04 12/2/13 6,250,000 g 6,250,000 Michigan.5% University of Michigan Regents, General Revenue 0.02 12/2/13 7,000,000 g 7,000,000 New York.6% New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.05 12/2/13 9,500,000 g 9,500,000 Total Short-Term Municipal Investments (cost $22,750,000) Total Investments (cost $1,466,414,737) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. d Variable rate securityinterest rate subject to periodic change. e Collateral for floating rate borrowings. f Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2013, these securities were valued at $58,548,000 or 4.0% of net assets. g Variable rate demand note - rate shown is the interest rate in effect at November 30, 2013. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At November 30, 2013, net unrealized appreciation on investments was $34,352,464 of which $67,259,412 related to appreciated investment securities and $32,906,948 related to depreciated investment securities. At November 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of November 30, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds+ - 1,500,767,201 - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Bond Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: January 23, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: January 23, 2014 By: /s/ James Windels James Windels Treasurer Date: January 23, 2014 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
